Exhibit 10.3

JABIL INC.

RESTRICTED STOCK UNIT AWARD AGREEMENT

(PBRSU TSR - ONEU)

This RESTRICTED STOCK UNIT AWARD AGREEMENT (the “Agreement”) is made as of
October 17, 2019 (the “Grant Date”) between JABIL INC. a Delaware corporation
(the “Company”) and ______________ (the “Grantee”).

Background Information

A. The Board of Directors (the “Board”) and stockholders of the Company
previously adopted the Jabil Circuit, Inc. 2011 Stock Award and Incentive Plan
(the “Plan”).

B. Section 8 of the Plan provides that the Administrator shall have the
discretion and right to grant Stock Awards, including Stock Awards denominated
in units representing rights to receive shares, to any Employees or Consultants
or Non-Employee Directors, subject to the terms and conditions of the Plan and
any additional terms provided by the Administrator. The Administrator has made a
Stock Award grant denominated in units to the Grantee as of the Grant Date
pursuant to the terms of the Plan and this Agreement.

C. The Grantee desires to accept the Stock Award grant and agrees to be bound by
the terms and conditions of the Plan and this Agreement.

D. Unless otherwise defined herein, the terms defined in the Plan shall have the
same defined meanings in this Agreement.

Agreement

1. Restricted Stock Units. Subject to the terms and conditions provided in this
Agreement and the Plan, the Company hereby grants to the Grantee _____
restricted stock units (the “Restricted Stock Units”) as of the Grant Date. Each
Restricted Stock Unit represents the right to receive a Share of Common Stock if
the Restricted Stock Unit becomes vested and non-forfeitable in accordance with
Section 2 or Section 3 of this Agreement. The Grantee shall have no rights as a
stockholder of the Company, no dividend rights and no voting rights with respect
to the Restricted Stock Units or the Shares underlying the Restricted Stock
Units unless and until the Restricted Stock Units become vested and
non-forfeitable and such Shares are delivered to the Grantee in accordance with
Section 4 of this Agreement. The Grantee is required to pay no cash
consideration for the grant of the Restricted Stock Units. The Grantee
acknowledges and agrees that (i) the Restricted Stock Units and related rights
are nontransferable as provided in Section 5 of this Agreement, (ii) the
Restricted Stock Units are subject to forfeiture in the event the Grantee’s
Continuous Status as an Employee or Consultant or Non-Employee Director
terminates in certain circumstances, as specified in Section 6 of this
Agreement, (iii) sales of Shares of Common Stock delivered in settlement of the
Restricted Stock Units will be subject to the Company’s policies regulating
trading by Employees and Consultants, including any applicable “blackout” or
other designated periods in which sales of Shares are not permitted, (iv) Shares
delivered in settlement will be subject to any recoupment or “clawback” policy
of the Company, regardless of whether

 



--------------------------------------------------------------------------------

such recoupment or “clawback” policy is applied with prospective or retroactive
effect, and (v) any entitlement to dividend equivalents will be in accordance
with Section 7 of this Agreement. The extent to which the Grantee’s rights and
interest in the Restricted Stock Units becomes vested and non-forfeitable shall
be determined in accordance with the provisions of Sections 2 and 3 of this
Agreement.

2. Vesting.

(a) Except as may be otherwise provided in Section 3 or Section 6 of this
Agreement, the vesting of the Grantee’s rights and interest in the Restricted
Stock Units shall be determined in accordance with this Section 2. The extent to
which the Grantee’s interest in the Restricted Stock Units becomes vested and
non-forfeitable shall be based upon the satisfaction of the performance goal
specified in this Section 2 (the “Performance Goal”), subject to Section 3. The
Performance Goal shall be based upon a comparison of the Company’s total
shareholder return, as defined below (“TSR”), to the TSR of each company (other
than the Company) that comprises the S&P Supercomposite Technology Hardware and
Equipment Index (the “Index”) during the period beginning September 1, 2019 and
ending on August 31, 2022 (the “Performance Period”), provided that only the
companies that comprise the Index as of the first day of the Performance Period
shall be considered and any such company shall be deemed to have a TSR of
negative 100 percent upon (i) the institution by or against such company of an
insolvency, receivership or bankruptcy proceeding under the United States
Bankruptcy Code, 11 U.S.C. §§ 101-1532, or foreign insolvency regime, (ii) such
company making an assignment for the benefit of creditors, or (iii) such
company’s dissolution or ceasing to do business. The TSR for the Performance
Period shall be measured at the end of the Performance Period. For purposes of
this Agreement, TSR means the percentage rate of return, which can be positive
or negative, from the Beginning Stock Price (as defined below) to the Closing
Stock Price (as defined below) of the Common Shares of the Company and the
common shares of beneficial interest issued by the relevant company in the
Index, as applicable, assuming reinvestment of all dividends and other
distributions paid during the Performance Period. For purposes of the preceding
sentence, the “Beginning Stock Price” of the Common Shares of the Company and of
the common shares of beneficial interest issued by the relevant company in the
Index, as applicable, means the average stock price for the 90-day period ending
60 days after the first day of the Performance Period. The “Closing Stock Price”
of the Common Shares of the Company and of the common shares of beneficial
interest issued by the relevant company in the Index, as applicable, means the
average stock price for the 90-day period ending 30 days after the last day of
the Performance Period.

(b) The portion of the Grantee’s rights and interest in the Restricted Stock
Units, if any, that becomes vested and nonforfeitable on the Determination Date
(as defined below) shall be determined in accordance with the following
schedule, using linear interpolation, as determined by the Compensation
Committee of the Board (the “Committee”):

 

2



--------------------------------------------------------------------------------

Company TSR relative to the TSR of the

companies in the Index

   Percentage of
Units/Shares
Vested  

25th percentile or below

     0 % 

Median

     100 % 

75th percentile and above

     200 % 

The continuous percentile rank calculation methodology shall be used for
purposes of the preceding schedule; the Company shall be excluded in determining
the percentile rank of the other companies in the Index, and the Company’s
percentile rank shall be calculated by using linear interpolation between the
percentile ranks of the other companies in the Index.

Notwithstanding the preceding schedule, if the Company’s TSR for the Performance
Period is a negative number, but exceeds the Median percentile of the companies
in the Index, then the percentage of the Restricted Stock Units determined in
accordance with the preceding schedule shall be limited to 100%.

No fractional Shares shall be issued, and subject to the preceding limitation on
the number of Shares available under this Agreement (that is, 200 percent of the
related Shares), any fractional Share that would have resulted from the
foregoing calculations shall be rounded up to the next whole Share.

(c) The applicable portion of the Restricted Stock Units shall become vested and
non-forfeitable in accordance with this Section 2, subject to the determination
that the corresponding Performance Goal and all other conditions for the vesting
of the Restricted Stock Units have been satisfied; provided the Grantee’s
Continuous Status as an Employee or Consultant or Non-Employee Director has not
terminated before the Determination Date, as defined herein. This determination
shall be made within ninety (90) days after the last day of the Performance
Period (“Determination Date”). The Committee shall make this determination,
provided that, for any Grantee who is not an “officer” of the Company for
purposes of Section 16 of the Securities Exchange Act of 1934, as amended, the
determination may be made by such Grantee’s divisional Executive Vice President
or Chief Executive Officer, by the Chief Operating Officer of the Company or by
the President of the Company (each, an “Authorized Officer”). The Committee’s or
such Authorized Officer’s good faith determination shall be final, binding and
conclusive on all persons, including, but not limited to, the Company and the
Grantee. The Committee or such Authorized Officer may, in its discretion, reduce
the amount of compensation otherwise to be paid or earned in connection with
this award, notwithstanding the level of achievement of the Performance Goal or
any contrary provision of the Plan; provided no such reduction may be made after
a Change in Control. The Grantee shall not be entitled to any claim or recourse
if any action or inaction by the Company, or any other circumstance or event,
including any circumstance or event outside the control of the Grantee,
adversely affects the ability of the Grantee to satisfy the Performance Goal or
in any way prevents the satisfaction of the Performance Goal.

3. Change in Control. In the event of a Change in Control, any portion of the
Restricted Stock Units that is not yet vested on the date such Change in Control
is determined to have occurred:

(a) shall become fully vested on the first anniversary of the date of such
Change in Control (the “Change in Control Anniversary”) if the Grantee’s
Continuous Status as an Employee or Consultant or Non-Employee Director does not
terminate prior to the Change in Control Anniversary;

 

3



--------------------------------------------------------------------------------

(b) shall become fully vested on the Date of Termination if the Grantee’s
Continuous Status as an Employee or Consultant or Non-Employee Director
terminates prior to the Change in Control Anniversary as a result of termination
by the Company without Cause or resignation by the Grantee for Good Reason; or

(c) shall not become fully vested if the Grantee’s Continuous Status as an
Employee or Consultant or Non-Employee Director terminates prior to the Change
in Control Anniversary as a result of termination by the Company for Cause or
resignation by the Grantee without Good Reason, but only to the extent such
Restricted Stock Units have not previously become vested.

For purposes of this Agreement, the references to “fully vested” refer to
vesting of the number of Restricted Stock Units that would vest upon achievement
of the maximum level of achievement of the Performance Goal under Section 2.
This Section 3 shall supersede the standard vesting provision contained in
Section 2 of this Agreement only to the extent that it results in accelerated
vesting of the Restricted Stock Units, and it shall not result in a delay of any
vesting or non-vesting of any Restricted Stock Units that otherwise would occur
during the Performance Period under the terms of the standard vesting provision
contained in Section 2 of this Agreement.

For purposes of this Section 3, the following definitions shall apply:

(d) “Cause” means:

(i) The Grantee’s conviction of a crime involving fraud or dishonesty; or

(ii) The Grantee’s continued willful or reckless material misconduct in the
performance of the Grantee’s duties after receipt of written notice from the
Company concerning such misconduct;

provided, however, that for purposes of Section 3(d)(ii), Cause shall not
include any one or more of the following: bad judgment, negligence or any act or
omission believed by the Grantee in good faith to have been in or not opposed to
the interest of the Company (without intent of the Grantee to gain, directly or
indirectly, a profit to which the Grantee was not legally entitled).

(e) “Good Reason” means:

(i) The assignment to the Grantee of any duties adverse to the Grantee and
materially inconsistent with the Grantee’s position (including status, titles
and reporting requirement), authority, duties or responsibilities, or any other
action by the Company that results in a material diminution in such position,
authority, duties or responsibilities, excluding for this purpose an isolated,
insubstantial and inadvertent action that is not taken in bad faith;

 

4



--------------------------------------------------------------------------------

(ii) Any material reduction in the Grantee’s compensation; or

(iii) Change in location of the Grantee’s assigned office of more than 35 miles
without prior consent of the Grantee.

The Grantee’s resignation will not constitute a resignation for Good Reason
unless the Grantee first provides written notice to the Company of the existence
of the Good Reason within 90 days following the effective date of the occurrence
of the Good Reason, and the Good Reason remains uncorrected by the Company for
more than 30 days following receipt of such written notice of the Good Reason
from the Grantee to the Company, and the effective date of the Grantee’s
resignation is within one year following the effective date of the occurrence of
the Good Reason.

4. Timing and Manner of Settlement of Restricted Stock Units.

(a) Settlement Timing. Unless and until the Restricted Stock Units become vested
and non-forfeitable in accordance with Section 2, Section 3 or Section 6 of this
Agreement, the Grantee will have no right to settlement of any such Restricted
Stock Units. Restricted Stock Units will be settled under this Section 4 by the
Company delivering to the Grantee (or his beneficiary in the event of death) a
number of Shares equal to the number of Restricted Stock Units that have become
vested and non-forfeitable and are to be settled at the applicable settlement
date. In the case of Restricted Stock Units that become vested and
non-forfeitable at the Determination Date in accordance with Section 2 of this
Agreement (including Restricted Stock Units not forfeited by operation of
Section 6(a) or 6(c)), such Restricted Stock Units will be settled at a date
that is as prompt as practicable after the Determination Date but in no event
later than two and one-half (2-1/2) months after the Determination Date
(settlement that is prompt but in no event later than two and one-half (2-1/2)
months after the applicable vesting date is referred to herein as “Prompt
Settlement”). The settlement of Restricted Stock Units that become vested and
non-forfeitable in circumstances governed by Section 3 or Section 6(b) will be
as follows:

(i) Restricted Stock Units that do not constitute a deferral of compensation
under Code Section 409A will be settled as follows:

(A) Restricted Stock Units that become vested in accordance with Section 6(b)
(due to the Grantee’s death) will be settled within the period extending to not
later than two and one-half (2-1/2) months after the later of the end of
calendar year or the end of the Company’s fiscal year in which death occurred;
and

(B) Restricted Stock Units that become vested in accordance with Section 3(a)
(on the Change in Control Anniversary) or Section 3(b) (during the year
following a Change in Control) will be settled in a Prompt Settlement following
the applicable vesting date under Section 3(a) or 3(b).

 

5



--------------------------------------------------------------------------------

(ii) Restricted Stock Units that constitute a deferral of compensation under
Code Section 409A (“409A RSUs”) will be settled as follows:

(A) 409A RSUs that become vested in accordance with Section 6(b) (due to the
Grantee’s death) will be settled on the 30th day after the date of the Grantee’s
death;

(B) 409A RSUs that become vested in accordance with Section 3(a) (on the Change
in Control Anniversary), if in connection with the Change in Control there
occurred a change in the ownership of the Company, a change in effective control
of the Company or a change in the ownership of a substantial portion of the
assets of the Company as defined in Treasury Regulation § 1.409A-3(i)(5) (a
“409A Change in Control”), will be settled in a Prompt Settlement following the
first anniversary of the 409A Change in Control, and if there occurred no 409A
Change in Control in connection with the Change in Control, such 409A RSUs will
be settled in a Prompt Settlement following the earliest of the Determination
Date, one year after a 409A Change in Control not related to the Change in
Control or the termination of the Grantee’s Continuous Status as an Employee or
Consultant or Non-Employee Director, subject to Section 9(b) (including the
six-month delay rule); and

(C) 409A RSUs that become vested in accordance with Section 3(b) (during the
year following a Change in Control) will be settled in a Prompt Settlement
following termination of the Grantee’s Continuous Status as an Employee or
Consultant or Non-Employee Director, subject to Section 9(b) (including the
six-month delay rule).

(b) Manner of Settlement. The Company may make delivery of shares of Common
Stock in settlement of Restricted Stock Units by either delivering one or more
certificates representing such Shares to the Grantee (or his beneficiary in the
event of death), registered in the name of the Grantee (and any joint name, if
so directed by the Grantee), or by depositing such Shares into a stock brokerage
account maintained for the Grantee (or of which the Grantee is a joint owner,
with the consent of the Grantee). In no event will the Company issue fractional
Shares.

(c) Effect of Settlement. Neither the Grantee nor any of the Grantee’s
successors, heirs, assigns or personal representatives shall have any further
rights or interests in any Restricted Stock Units that have been paid and
settled. Although a settlement date or range of dates for settlement are
specified above in order to comply with Code Section 409A, the Company retains
discretion to determine the settlement date, and no Grantee or beneficiary of a
Grantee shall have any claim for damages or loss by virtue of the fact that the
market price of Common Stock was higher on a given date upon which settlement
could have been made as compared to the market price on or after the actual
settlement date (any claim relating to settlement will be limited to a claim for
delivery of Shares and related dividend equivalents).

5. Restrictions on Transfer. The Grantee shall not have the right to make or
permit to occur any transfer, assignment, pledge, hypothecation or encumbrance
of all or any portion of the Restricted Stock Units, related rights to dividend
equivalents or any other rights relating thereto, whether outright or as
security, with or without consideration, voluntary or involuntary, and the

 

6



--------------------------------------------------------------------------------

Restricted Stock Units, related rights to dividend equivalents and other rights
relating thereto, shall not be subject to execution, attachment, lien, or
similar process; provided, however, the Grantee will be entitled to designate a
beneficiary or beneficiaries to receive any settlement in respect of the
Restricted Stock Units upon the death of the Grantee, in the manner and to the
extent permitted by the Administrator. Any purported transfer or other
transaction not permitted under this Section 5 shall be deemed null and void.

6. Forfeiture. Except as may be otherwise provided in this Section 6, the
Grantee shall forfeit all of his rights and interest in the Restricted Stock
Units and related dividend equivalents if his Continuous Status as an Employee
or Consultant or Non-Employee Director terminates for any reason before the
Restricted Stock Units become vested in accordance with Section 2 or Section 3
of this Agreement.

(a) Retirement. In the event of the Grantee’s Retirement in accordance with the
terms and conditions set forth in this Section 6(a), the Grantee’s Continuous
Status as an Employee or Consultant or Non-Employee Director shall be treated as
not having terminated for a number of years determined in accordance with this
Section 6(a) for purposes of application of the vesting provisions of this
Agreement. For purposes of this Section 6(a), “Retirement” means termination of
the Grantee’s Continuous Status as an Employee or Consultant or Non-Employee
Director after the earliest of:

(i) The Grant Date or the end of the Company fiscal year in the Performance
Period at which the Grantee has attained age fifty (50) and completed fifteen
(15) Full Years of Continuous Status as an Employee or Consultant or
Non-Employee Director;

(ii) The Grant Date or the end of the Company fiscal year in the Performance
Period at which the Grantee has attained age fifty-eight (58) and completed ten
(10) Full Years of Continuous Status as an Employee or Consultant or
Non-Employee Director; or

(iii) The Grant Date or the end of the Company fiscal year in the Performance
Period at which the Grantee has attained age sixty-two (62) and completed five
(5) Full Years of Continuous Status as an Employee or Consultant or Non-Employee
Director.

For purposes of this Section 6(a), “Full Year” means a twelve-month period
beginning on the date of the Grantee’s commencement of service for the Company
or a Subsidiary and each anniversary thereof. Except as otherwise provided in
this Section 6(a), the time period of Continuous Status as an Employee or
Consultant or Non-Employee Director for a Grantee whose service with the Company
or a Subsidiary terminates and who subsequently returns to service with the
Company or a Subsidiary shall include all time periods of the Grantee’s service
for the Company or a Subsidiary for purposes of this Section 6(a). This
Section 6(a) will only apply to a Retirement if the Grantee’s Continuous Status
as an Employee or Consultant or Non-Employee Director does not terminate due to
Cause as defined in this Agreement. In addition, this Section 6(a) will only
apply to a Retirement if the Grantee executes the agreement, if any, required
under Section 6(d). For a Grantee who became an Employee or Consultant or
Non-Employee Director

 

7



--------------------------------------------------------------------------------

of the Company or a Subsidiary following the acquisition of his or her employer
by the Company or a Subsidiary, service with the acquired employer shall not
count toward the number of years of the Grantee’s Continuous Status as an
Employee or Consultant or Non-Employee Director for purposes of this
Section 6(a), and Continuous Status as an Employee or Consultant or Non-Employee
Director shall be measured from the commencement of the Grantee’s service for
the Company or a Subsidiary following such acquisition. For purposes of this
Section 6(a), the number of years of the Grantee’s Continuous Status as an
Employee or Consultant or Non-Employee Director shall also include service with
Jabil Circuit Co., a Michigan corporation and predecessor to the Company, and
any Predecessor Subsidiary. For purposes of this Section 6(a), “Predecessor
Subsidiary” means a company of which not less than fifty percent (50%) of the
voting shares were held by Jabil Circuit Co. or a Predecessor Subsidiary. For
purposes of this Section 6(a), for a Grantee who subsequent to the Grant Date
performs service for the Company or a Subsidiary in a role as an employee of the
Company or a Subsidiary that no longer includes being a state law officer of the
Company or an employee of the Company with a title that is at least the
equivalent of Vice President, or a substantially equivalent position of a
Subsidiary (“Subsequent Non-Officer Service”), the time period of such Grantee’s
Continuous Status as an Employee or Consultant or Non-Employee Director shall
not include the time period of any such Subsequent Non-Officer Service, but
shall include any time period during which such Grantee subsequently resumes
service for the Company or a Subsidiary in a role as an employee of the Company
or a Subsidiary that includes being a state law officer of the Company or an
employee of the Company with a title that is at least the equivalent of Vice
President, or a substantially equivalent position of a Subsidiary.

If this Section 6(a) applies to the Grantee’s Retirement, the Grantee’s
Continuous Status as an Employee or Consultant or Non-Employee Director shall be
treated as not having terminated for the number of years beginning on the
effective date of the Retirement, or the remaining portion of the vesting
period, whichever is applicable, in accordance with the following table based on
the Grantee’s age and full years of Continuous Status as an Employee or
Consultant or Non-Employee Director at the later of the Grant Date or the
Company’s fiscal year-end next preceding the effective date of the Retirement:

 

8



--------------------------------------------------------------------------------

    

Full Years of Continuous Status as an Employee or Consultant or Non-Employee
Director

Age

  

5 Years

  

10 Years

  

15 Years

  

20 or More Years

50 – 54    None    None    1 year    2 years 55 – 57    None    None    2 years
   Full vesting period 58 – 61    None    2 years    3 years    Full vesting
period 62 or Older    Full vesting period    Full vesting period   
Full vesting period    Full vesting period

Accordingly, upon such Retirement, Restricted Stock Units that otherwise would
be forfeited because such Restricted Stock Units remain unvested (and not
previously forfeited) at the effective date of the Retirement will not be
forfeited if the Determination Date would have been reached had the Grantee
remained in Continuous Status as an Employee or Consultant or Non-Employee
Director for the additional period specified in the table above. Vesting of such
Restricted Stock Units will remain subject to Section 2, and settlement of such
Restricted Stock Units will remain subject to Section 4. Any portion of the
Restricted Stock Units that could not potentially become vested under Section 2
assuming the Grantee’s Continuous Status as an Employee or Consultant or
Non-Employee Director as set forth in the above table will be forfeited upon
Retirement. The death of the Grantee following Retirement or a Change in Control
following Retirement shall not affect the application of this Section 6(a),
although such events will trigger a settlement of the Restricted Stock Units not
forfeited by operation of this Section 6(a) in accordance with Section 4.

(b) Death. In the event that the Grantee’s Continuous Status as an Employee or
Consultant or Non-Employee Director terminates due to death at a time that the
Grantee’s Restricted Stock Units have not yet vested, a pro rata portion of the
Grantee’s Restricted Stock Units shall vest as follows: First, for purposes of
Section 2, the Company shall determine the actual level of the Performance Goal
achieved (such determination may be by means of a good faith estimate) as of the
Company’s fiscal quarter-end coincident with or next preceding the Grantee’s
death (or, if the Grantee’s death occurs in the first fiscal quarter of the
Performance Period, then the Company’s fiscal quarter-end coincident with or
next following the Grantee’s death) and calculating, on a preliminary basis, the
resulting number of Restricted Stock Units that would have become vested (based
on such calculation) as of the Determination Date. Second, a pro rata portion of
that number of Restricted Stock Units will be calculated by multiplying that
number by a fraction, the numerator of which is the number of months from the
first day of the Performance Period through the date of death (rounding any
partial month to the next whole month) and the denominator of which is 36. No
fractional Shares shall be issued, and subject to the limitation under
Section 2(b) on the number of related Shares available under this Agreement, any
fractional Share that would have resulted from the foregoing calculations shall
be rounded up to the next whole Share. Any Restricted Stock Units that were
unvested at the date of death and that exceed the pro rata portion of the
Restricted Stock Units that become vested under this Section 6(b) shall be
forfeited.

 

9



--------------------------------------------------------------------------------

(c) Disability. In the event that the Grantee’s Continuous Status as an Employee
or Consultant or Non-Employee Director terminates due to Disability at a time
that the Grantee’s Restricted Stock Units have not yet vested, a pro rata
portion of the Grantee’s Restricted Stock Units shall remain outstanding and
shall be eligible for future vesting based on the actual level of achievement in
the Performance Period, provided, however, that non-forfeiture of such
Restricted Stock Units will only apply if the Grantee executes the agreement, if
any, required under Section 6(d). The pro rata portion shall be calculated by
multiplying the number of Restricted Stock Units originally granted by a
fraction, the numerator of which is the number of months from the first day of
the Performance Period through the date of termination (rounding any partial
month to the next whole month) and the denominator of which is 36. No fractional
Shares shall be issued, and subject to the limitation under Section 2(b) on the
number of related Shares available under this Agreement, any fractional Share
that would have resulted from the foregoing calculations shall be rounded up to
the next whole Share. Vesting of such Restricted Stock Units will remain subject
to Section 2, and settlement of such Restricted Stock Units will remain subject
to Section 4. The death of the Grantee following a termination governed by this
Section 6(c), or a Change in Control following such termination, shall not
increase or decrease the number of Restricted Stock Units forfeited or not
forfeited under this Section 6(c), although such events will trigger a
settlement of the Restricted Stock Units not forfeited by operation of this
Section 6(c) in accordance with Section 4. Any Restricted Stock Units that at
any time after the date of a termination governed by this Section 6(c) exceed
the pro rata portion of the Restricted Stock Units that remain outstanding and
potentially subject to future vesting under this Section 6(c) shall be
forfeited.

(d) Execution of Separation Agreement and Release. Unless otherwise determined
by the Administrator, as a condition to the non-forfeiture of Restricted Stock
Units upon Retirement under Section 6(a) or upon a termination due to Disability
under Section 6(c), the Grantee shall be required to execute a separation
agreement and release, in a form prescribed by the Administrator, setting forth
covenants relating to noncompetition, nonsolicitation, nondisparagement,
confidentiality and similar covenants for the protection of the Company’s
business, and releasing the Company from liability in connection with the
Grantee’s termination. Such agreement shall provide for the forfeiture and/or
clawback of the Restricted Stock Units subject to Section 6(a) or 6(c), and the
Shares of Common Stock issued or issuable in settlement of the Restricted Stock
Units, and related dividend equivalents and any other related rights, in the
event of the Grantee’s failure to comply with the terms of such agreement. The
Administrator will provide the form of such agreement to the Grantee at the date
of termination, and the Grantee must execute and return such form within the
period specified by law or, if no such period is specified, within 21 days after
receipt of the form of agreement, and not revoke such agreement within any
permitted revocation period (the end of these periods being the “Agreement
Effectiveness Deadline”). If any Restricted Stock Units subject to Section 6(a)
or 6(c) or related rights would be required to be settled before the Agreement
Effectiveness Deadline, the settlement shall not be delayed pending the receipt
and effectiveness of the agreement, but any such Restricted Stock Units or
related rights settled before such receipt and effectiveness shall be subject to
a “clawback” (repaying to the Company the Shares and cash paid upon settlement)
in the event that the agreement is not received and effective and not revoked by
the Agreement Effectiveness Deadline.

 

10



--------------------------------------------------------------------------------

7. Dividend Equivalents; Adjustments.

(a) Dividend Equivalents. During the period beginning on the Grant Date and
ending on the date that Shares are issued in settlement of a Restricted Stock
Unit, the Grantee will accrue dividend equivalents on Restricted Stock Units
(including electively deferred 409A RSUs) equal to the cash dividend or
distribution that would have been paid on the Restricted Stock Unit had the
Restricted Stock Unit been an issued and outstanding Share of Common Stock on
the record date for the dividend or distribution. Such accrued dividend
equivalents (i) will vest and become payable upon the same terms and at the same
time of settlement as the Restricted Stock Units to which they relate, and
(ii) will be denominated and payable solely in cash. Dividend equivalent
payments, at settlement, will be net of applicable federal, state, local and
foreign income and social insurance withholding taxes (subject to Section 8).

(b) Adjustments. The number of Restricted Stock Units (including electively
deferred 409A RSUs) credited to the Grantee shall be subject to adjustment by
the Company, in accordance with Section 13 of the Plan, in order to preserve
without enlarging the Grantee’s rights with respect to such Restricted Stock
Units. Any such adjustment shall be made taking into account any crediting of
cash dividend equivalents to the Grantee under Section 7(a) in connection with
such transaction or event. In the case of an extraordinary cash dividend, the
Committee may determine to adjust the Grantee’s Restricted Stock Units under
this Section 7(b) in lieu of crediting cash dividend equivalents under
Section 7(a). Restricted Stock Units credited to the Grantee as a result of an
adjustment shall be subject to the same forfeiture and settlement terms as
applied to the related Restricted Stock Units prior to the adjustment.

8. Responsibility for Taxes and Withholding. Regardless of any action the
Company, any of its Subsidiaries and/or the Grantee’s employer takes with
respect to any or all income tax, social insurance, payroll tax, payment on
account or other tax-related items related to the Grantee’s participation in the
Plan and legally applicable to the Grantee (“Tax-Related Items”), the Grantee
acknowledges that the ultimate liability for all Tax-Related Items is and
remains the Grantee’s responsibility and may exceed the amount actually withheld
by the Company or any of its affiliates, if any. The Grantee further
acknowledges that the Company and/or its Subsidiaries (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Restricted Stock Units, including, but not
limited to, the grant or vesting of the Restricted Stock Units, the delivery of
Shares, the subsequent sale of Shares acquired pursuant to such delivery and the
receipt of any dividends and/or dividend equivalents; and (ii) do not commit to
and are under no obligation to structure the terms of any award to reduce or
eliminate the Grantee’s liability for Tax-Related Items or achieve any
particular tax result. Further, if the Grantee becomes subject to tax in more
than one jurisdiction between the Grant Date and the date of any relevant
taxable event, the Grantee acknowledges that the Company and/or its Subsidiaries
may be required to withhold or account for Tax-Related Items in more than one
jurisdiction.

Prior to any relevant taxable or tax withholding event, as applicable, the
Grantee will pay or make adequate arrangements satisfactory to the Company
and/or its Subsidiaries to satisfy all Tax-Related Items. In this regard, the
Grantee authorizes the Company and/or its Subsidiaries, or their respective
agents, at their discretion, to satisfy the obligations with regard to all
Tax-Related Items by one or a combination of the following:

(a) withholding from the Grantee’s wages or other cash compensation paid to the
Grantee by the Company and/or its Subsidiaries; or

 

11



--------------------------------------------------------------------------------

(b) withholding in Shares to be delivered upon settlement; or

(c) withholding from dividend equivalent payments (payable in cash) related to
the Shares to be delivered at settlement.

To avoid negative accounting treatment, the Company and/or its Subsidiaries may
withhold or account for Tax-Related Items by considering applicable withholding
rates but not exceeding the maximum statutory withholding rates. If the
obligation for Tax-Related Items is satisfied by withholding in Shares, for tax
purposes, the Grantee is deemed to have been issued the full number of Shares
attributable to the awarded Restricted Stock Units, notwithstanding that a
number of Shares are held back solely for the purpose of paying the Tax-Related
Items due as a result of any aspect of the Grantee’s participation in the Plan.

Finally, the Grantee shall pay to the Company and/or its Subsidiaries any amount
of Tax-Related Items that the Company and/or its Subsidiaries may be required to
withhold or account for as a result of the Grantee’s participation in the Plan
that are not satisfied by the means previously described. The Company may refuse
to issue or deliver the Shares if the Grantee fails to comply with the Grantee’s
obligations in connection with the Tax-Related Items.

9. Code Section 409A.

(a) General. Payments made pursuant to this Agreement are intended to be exempt
from Section 409A of the Code or to otherwise comply with Section 409A of the
Code. Accordingly, other provisions of the Plan or this Agreement
notwithstanding, the provisions of this Section 9 will apply in order that the
Restricted Stock Units, and related dividend equivalents and any other related
rights, will be exempt from or otherwise comply with Code Section 409A. In
addition, the Company reserves the right, to the extent the Company deems
necessary or advisable in its sole discretion, to unilaterally amend or modify
the Plan and/or this Agreement to ensure that all Restricted Stock Units, and
related dividend equivalents and any other related rights, are exempt from or
otherwise comply, and in operation comply, with Code Section 409A (including,
without limitation, the avoidance of penalties thereunder). Other provisions of
the Plan and this Agreement notwithstanding, the Company makes no
representations that the Restricted Stock Units, and related dividend
equivalents and any other related rights, will be exempt from or avoid any
penalties that may apply under Code Section 409A, makes no undertaking to
preclude Code Section 409A from applying to the Restricted Stock Units and
related dividend equivalents and any other related rights, and will not
indemnify or provide a gross up payment to a Grantee (or his beneficiary) for
any taxes, interest or penalties imposed under Code Section 409A. Other
restrictions and limitations under any deferred compensation plan or general
rules applicable to deferrals apply to electively deferred 409A RSUs and related
dividend equivalents and, if those provisions apply and are compliant with Code
Section 409A, they shall take precedence over inconsistent provisions of this
Section 9.

 

12



--------------------------------------------------------------------------------

(b) Restrictions on 409A RSUs. In the case of any 409A RSUs, the following
restrictions will apply:

(i) Separation from Service. Any payment in settlement of the 409A RSUs that is
triggered by a termination of Continuous Status as an Employee or Consultant or
Non-Employee Director (or other termination of employment) hereunder will occur
only if the Grantee has had a “separation from service” within the meaning of
Treasury Regulation § 1.409A-1(h), with such separation from service treated as
the termination for purposes of determining the timing of any settlement based
on such termination.

(ii) Six-Month Delay Rule. The “six-month delay rule” will apply to 409A RSUs if
these four conditions are met:

(A) the Grantee has a separation from service (within the meaning of Treasury
Regulation § 1.409A-1(h)) for a reason other than death;

(B) a payment in settlement is triggered by such separation from service; and

(C) the Grantee is a “specified employee” under Code Section 409A.

If it applies, the six-month delay rule will delay a settlement of 409A RSUs
triggered by separation from service where the settlement otherwise would occur
within six months after the separation from service, subject to the following:

(D) any delayed payment shall be made on the date six months and one day after
separation from service;

(E) during the six-month delay period, accelerated settlement will be permitted
in the event of the Grantee’s death and for no other reason (including no
acceleration upon a Change in Control) except to the extent permitted under Code
Section 409A; and

(F) any settlement that is not triggered by a separation from service, or is
triggered by a separation from service but would be made more than six months
after separation (without applying this six-month delay rule), shall be
unaffected by the six-month delay rule.

(c) Other Compliance Provisions. The following provisions apply to Restricted
Stock Units:

(i) Each tranche of Restricted Stock Units (including dividend equivalents
accrued thereon) that potentially could vest at or following a Determination
Date under Section 2 shall be deemed a separate payment for purposes of Code
Section 409A.

(ii) The settlement of 409A RSUs may not be accelerated by the Company except to
the extent permitted under Code Section 409A. The Company may, however,
accelerate vesting (i.e., may waive the risk of forfeiture tied to termination
of the Grantee’s Continuous Status as an Employee or Consultant or

 

13



--------------------------------------------------------------------------------

Non-Employee Director) of 409A RSUs, without changing the settlement terms of
such 409A RSUs.

(iii) It is understood that Good Reason for purposes of this Agreement is
limited to circumstances that qualify under Treasury Regulation
§ 1.409A-1(n)(2).

(iv) Any restriction imposed on 409A RSUs hereunder or under the terms of other
documents solely to ensure compliance with Code Section 409A shall not be
applied to a Restricted Stock Unit that is not a 409A RSU except to the extent
necessary to preserve the status of such Restricted Stock Unit as not being a
“deferral of compensation” under Code Section 409A.

(v) If any mandatory term required for 409A RSUs or other RSUs, or related
dividend equivalents or other related rights, to avoid tax penalties under Code
Section 409A is not otherwise explicitly provided under this document or other
applicable documents, such term is hereby incorporated by reference and fully
applicable as though set forth at length herein.

(vi) In the case of any settlement of Restricted Stock Units during a specified
period following the Determination Date or other date triggering a right to
settlement, the Grantee shall have no influence (other than permitted deferral
elections) on any determination as to the tax year in which the settlement will
be made.

(vii) In the case of any Restricted Stock Unit that is not a 409A RSU, if the
circumstances arise constituting a Disability but termination of the Grantee’s
Continuous Status as an Employee or Consultant or Non-Employee Director has not
in fact resulted immediately without an election by the Grantee, then only the
Company or a Subsidiary may elect to terminate the Grantee’s Continuous Status
as an Employee or Consultant or Non-Employee Director due to such Disability.

(viii) If the Company has a right of setoff that could apply to a 409A RSU, such
right may only be exercised at the time the 409A RSU would have been settled,
and may be exercised only as a setoff against an obligation that arose not more
than 30 days before and within the same year as the settlement date if
application of such setoff right against an earlier obligation would not be
permitted under Code Section 409A.

(ix) Any election to defer settlement of Restricted Stock Units must comply with
the election timing rules under Code Section 409A.

10. Deferral. If permitted by the Administrator, the issuance of the Shares
issuable with respect to the Restricted Stock Units may be deferred upon such
terms and conditions as determined by the Administrator, subject to the
Administrator’s determination that any such right of deferral or any term
thereof complies with applicable laws or regulations in effect from time to
time, including but not limited to Section 409A of the Code and the Employee
Retirement Income Security Act of 1974, as amended. Shares issuable with respect
to electively deferred 409A RSUs, and related dividend equivalents, shall remain
subject to the terms and conditions of this

 

14



--------------------------------------------------------------------------------

Agreement, and for this purpose shall be considered rights related to the 409A
RSUs, to the extent applicable and not otherwise superseded by any deferred
compensation plan or general rules applicable to electively deferred 409A RSUs,
until such 409A RSUs are settled and the Shares issued, including but not
limited to Sections 5, 6(d), 7, 8, 9, 11, 12, 13, 14, 15 and 16 of this
Agreement.

11. No Effect on Employment or Rights under the Plan. Nothing in the Plan or
this Agreement shall confer upon the Grantee the right to continue in the
employment of the Company or any Subsidiary or affect any right which the
Company or any Subsidiary may have to terminate the employment of the Grantee
regardless of the effect of such termination of employment on the rights of the
Grantee under the Plan or this Agreement. If the Grantee’s employment is
terminated for any reason whatsoever (and whether lawful or otherwise), he will
not be entitled to claim any compensation for or in respect of any consequent
diminution or extinction of his rights or benefits (actual or prospective) under
this Agreement or any Award or otherwise in connection with the Plan. The rights
and obligations of the Grantee under the terms of his employment with the
Company or any Subsidiary will not be affected by his participation in the Plan
or this Agreement, and neither the Plan nor this Agreement form part of any
contract of employment between the Grantee and the Company or any Subsidiary.
The granting of Awards under the Plan is entirely at the discretion of the
Administrator, and the Grantee shall not in any circumstances have any right to
be granted an Award.

12. Governing Laws. This Agreement shall be construed and enforced in accordance
with the laws of the State of Florida.

13. Successors; Severability; Entire Agreement; Headings. This Agreement shall
inure to the benefit of, and be binding upon, the Company and the Grantee and
their heirs, legal representatives, successors and permitted assigns. In the
event that any one or more of the provisions or portion thereof contained in
this Agreement shall for any reason be held to be invalid, illegal or
unenforceable in any respect, the same shall not invalidate or otherwise affect
any other provisions of this Agreement, and this Agreement shall be construed as
if the invalid, illegal or unenforceable provision or portion thereof had never
been contained herein. Subject to the terms and conditions of the Plan, any
rules adopted by the Company or the Administrator and applicable to this
Agreement and the terms of any elective deferral of the Grantee applicable to
the Restricted Stock Units, which are incorporated herein by reference, this
Agreement expresses the entire understanding and agreement of the parties hereto
with respect to such terms, restrictions and limitations. Section headings used
herein are for convenience of reference only and shall not be considered in
construing this Agreement.

 

15



--------------------------------------------------------------------------------

14. Grantee Acknowledgements and Consents.

(a) Data Privacy. As communicated in Jabil’s Notice of Data Collection,
Processing and Transfer of Employee Personal Data, as updated from time to time.

Data Collection and Usage. The Company collects, processes and uses personal
data about the Grantee, including but not limited to, the Grantee’s name, home
address, email address and telephone number, date of birth, social insurance
number, passport or other identification number, salary, nationality, job title,
any shares or directorships held in the Company, details of all awards, rights
or any other entitlement to shares awarded, canceled, exercised, vested,
unvested or outstanding in the Grantee’s favor, which the Company receives from
the Grantee or the Grantee’s employer. In order for the Grantee to participate
in the Plan, the Company will collect his or her personal data for purposes of
allocating Shares and implementing, administering and managing the Plan. The
Company’s legal basis for the processing of the Grantee’s personal data is based
on the necessity for Company’s performance of its obligations under the Plan and
pursuant to the Company’s legitimate business interests. In those jurisdictions
where the Grantee’s consent to the processing of the Grantee’s personal data is
required, the Grantee expressly and explicitly consents to the collection,
processing and transfer practices as described herein.

Stock Plan Administration and Service Providers. The Company may transfer the
Grantee’s data to one or more third party stock plan service providers based in
the United States (“U.S.”), which may assist the Company with the
implementation, administration and management of the Plan. Such service
provider(s) may open an account for the Grantee to receive and trade Shares. The
Grantee may be asked to acknowledge, or agree to, separate terms and data
processing practices with the service provider(s).

International Data Transfers. The Grantee’s personal data will be transferred
from the Grantee’s country to the U.S., where the Company and its service
providers are based. The Company’s legal basis for the transfer of the Grantee’s
data to the U.S. is the Grantee’s consent (where required) or the Company’s
participation in a privacy shield agreement and/or adequate agreements.

Data Retention. The Company will use the Grantee’s personal data only as long as
necessary to implement, administer and manage the Grantee’s participation in the
Plan or as required to comply with legal or regulatory obligations, including
under tax and securities laws. When the Company no longer needs the Grantee’s
personal data, which will generally be seven (7) years after the Grantee
participates in the Plan, the Company will remove it from its systems. If the
Company keeps the data longer, it would be to satisfy legal or regulatory
obligations and the Company’s legal basis would be relevant laws or regulations.

Voluntariness and Consequences of Consent Denial or Withdraw. The Grantee’s
participation in the Plan and his or her grant of consent, if required, if
purely voluntary. The Grantee may reject participation in the Plan or withdraw
the Grantee’s consent, if applicable, at any time. If the Grantee rejects
participation in the Plan, does not consent, if applicable, or withdraws his or
her consent, if applicable, the Grantee may be unable to participate in the
Plan. This would not affect the Grantee’s existing employment or salary;
instead, the Grantee merely may forfeit the opportunities associated with the
Plan.

 

16



--------------------------------------------------------------------------------

Data Subject Rights. The Grantee understands that he or she may have a number of
rights under data privacy laws in the Grantee’s jurisdiction. Depending on where
the Grantee is based, such rights may include the right to (i) request access or
copies of personal data processed by the Company, (ii) rectification of
incorrect data, (iii) deletion of data, (iv) restrictions on processing of data,
(v) portability of data, (vi) lodge complaints with competent authorities in the
Grantee’s jurisdiction, and/or (vii) receive a list with the names and addresses
of any potential recipients of the Grantee’s personal data. To receive
clarification regarding these rights or to exercise these rights, the Grantee
can contact his or her local human resources department.

(b) Voluntary Participation. The Grantee’s participation in the Plan is
voluntary. The value of the Restricted Stock Units is an extraordinary item of
compensation. Unless otherwise expressly provided in a separate agreement
between the Grantee and the Company or a Subsidiary, the Restricted Stock Units
are not part of normal or expected compensation for purposes of calculating any
severance, resignation, redundancy, end-of-service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments.

(c) Electronic Delivery and Acceptance. BY ACCEPTING THIS AGREEMENT
ELECTRONICALLY, THE GRANTEE HEREBY CONSENTS TO ELECTRONIC DELIVERY OF THE PLAN,
THE PROSPECTUS FOR THE PLAN AND OTHER DOCUMENTS RELATED TO THE PLAN
(COLLECTIVELY, THE “PLAN DOCUMENTS”). THE COMPANY WILL DELIVER THE PLAN
DOCUMENTS ELECTRONICALLY TO THE GRANTEE BY E-MAIL, BY POSTING SUCH DOCUMENTS ON
ITS INTRANET WEBSITE OR BY ANOTHER MODE OF ELECTRONIC DELIVERY AS DETERMINED BY
THE COMPANY IN ITS SOLE DISCRETION. BY ACCEPTING THIS AGREEMENT ELECTRONICALLY,
THE GRANTEE CONSENTS AND AGREES THAT SUCH PROCEDURES AND DELIVERY MAY BE
EFFECTED BY A BROKER OR THIRD PARTY ENGAGED BY THE COMPANY TO PROVIDE
ADMINISTRATIVE SERVICES RELATED TO THE PLAN. BY ACCEPTING THIS AGREEMENT
ELECTRONICALLY, THE GRANTEE HEREBY CONSENTS TO ANY AND ALL PROCEDURES THE
COMPANY HAS ESTABLISHED OR MAY ESTABLISH FOR ANY ELECTRONIC SIGNATURE SYSTEM FOR
DELIVERY AND ACCEPTANCE OF ANY PLAN DOCUMENTS, INCLUDING THIS AGREEMENT, THAT
THE COMPANY MAY ELECT TO DELIVER AND AGREES THAT HIS ELECTRONIC SIGNATURE IS THE
SAME AS, AND WILL HAVE THE SAME FORCE AND EFFECT AS, HIS MANUAL SIGNATURE. THE
COMPANY WILL SEND TO THE GRANTEE AN E-MAIL ANNOUNCEMENT WHEN THE PLAN DOCUMENTS
ARE AVAILABLE ELECTRONICALLY FOR THE GRANTEE’S REVIEW, DOWNLOAD OR PRINTING AND
WILL PROVIDE INSTRUCTIONS ON WHERE THE PLAN DOCUMENTS CAN BE FOUND. UNLESS
OTHERWISE SPECIFIED IN WRITING BY THE COMPANY, THE GRANTEE WILL NOT INCUR ANY
COSTS FOR RECEIVING THE PLAN DOCUMENTS ELECTRONICALLY THROUGH THE COMPANY’S
COMPUTER NETWORK. THE GRANTEE WILL HAVE THE RIGHT TO RECEIVE PAPER COPIES OF ANY
PLAN DOCUMENT BY SENDING A WRITTEN REQUEST FOR A PAPER COPY TO THE
ADMINISTRATOR. THE GRANTEE’S CONSENT TO ELECTRONIC DELIVERY OF THE PLAN
DOCUMENTS WILL BE VALID AND REMAIN EFFECTIVE UNTIL THE EARLIER OF (i) THE
TERMINATION OF THE GRANTEE’S PARTICIPATION IN THE PLAN AND (ii) THE WITHDRAWAL
OF THE GRANTEE’S CONSENT TO ELECTRONIC DELIVERY AND ACCEPTANCE OF THE PLAN
DOCUMENTS. THE COMPANY

 

17



--------------------------------------------------------------------------------

ACKNOWLEDGES AND AGREES THAT THE GRANTEE HAS THE RIGHT AT ANY TIME TO WITHDRAW
HIS CONSENT TO ELECTRONIC DELIVERY AND ACCEPTANCE OF THE PLAN DOCUMENTS BY
SENDING A WRITTEN NOTICE OF WITHDRAWAL TO THE ADMINISTRATOR. IF THE GRANTEE
WITHDRAWS HIS CONSENT TO ELECTRONIC DELIVERY AND ACCEPTANCE, THE COMPANY WILL
RESUME SENDING PAPER COPIES OF THE PLAN DOCUMENTS WITHIN TEN (10) BUSINESS DAYS
OF ITS RECEIPT OF THE WITHDRAWAL NOTICE. BY ACCEPTING THIS AGREEMENT
ELECTRONICALLY, THE GRANTEE ACKNOWLEDGES THAT HE IS ABLE TO ACCESS, VIEW AND
RETAIN AN E-MAIL ANNOUNCEMENT INFORMING THE GRANTEE THAT THE PLAN DOCUMENTS ARE
AVAILABLE IN EITHER HTML, PDF OR SUCH OTHER FORMAT AS THE COMPANY DETERMINES IN
ITS SOLE DISCRETION.

(d) Unfunded Plan. The Grantee acknowledges and agrees that any rights of the
Grantee relating to the Grantee’s Restricted Stock Units and related dividend
equivalents and any other related rights shall constitute bookkeeping entries on
the books of the Company and shall not create in the Grantee any right to, or
claim against, any specific assets of the Company or any Subsidiary, nor result
in the creation of any trust or escrow account for the Grantee. With respect to
the Grantee’s entitlement to any payment hereunder, the Grantee shall be a
general creditor of the Company.

15. Additional Acknowledgements. By accepting this Agreement electronically, the
Grantee and the Company agree that the Restricted Stock Units are granted under
and governed by the terms and conditions of the Plan and this Agreement. The
Grantee has reviewed in its entirety the prospectus that summarizes the terms of
the Plan and this Agreement, has had an opportunity to request a copy of the
Plan in accordance with the procedure described in the prospectus, has had an
opportunity to obtain the advice of counsel prior to electronically accepting
this Agreement and fully understands all provisions of the Plan and this
Agreement. The Grantee hereby agrees to accept as binding, conclusive and final
all decisions or interpretations of the Administrator upon any questions
relating to the Plan and this Agreement.

16. Country Appendix. Notwithstanding any provision of this Agreement to the
contrary, this Restricted Stock Unit grant and any Shares issued pursuant to
this Agreement shall be subject to the applicable terms and provisions as set
forth in the Country Appendix attached hereto and incorporated herein, if any,
for the Grantee’s country of residence (and country of employment or engagement
as a Consultant, if different).

Acceptance by the Grantee

By selecting the “I accept” box on the website of the Company’s administrative
agent, the Grantee acknowledges acceptance of, and consents to be bound by, the
Plan and this Agreement and any other rules, agreements or other terms and
conditions incorporated herein by reference.

 

18



--------------------------------------------------------------------------------

COUNTRY APPENDIX

ADDITIONAL TERMS AND CONDITIONS TO RESTRICTED STOCK UNIT AWARD AGREEMENT

This Country Appendix (“Appendix”) includes the following additional terms and
conditions that govern the Grantee’s Stock Award for all Grantees that reside
and/or work outside of the United States and outside of the European Union.

Notifications

This Country Appendix also includes information regarding exchange controls and
certain other issues of which the Grantee should be aware with respect to the
Grantee’s participation in the Plan. The information is based on the securities,
exchange control and other laws in effect in the respective countries as of
August 2019. Such laws are often complex and change frequently. As a result, the
Company strongly recommends that the Grantee not rely on the information in this
Country Appendix as the only source of information relating to the consequences
of the Grantee’s participation in the Plan because the information may be out of
date at the time that the Restricted Stock Units vest, or Shares are delivered
in settlement of the Restricted Stock Units, or the Grantee sells any Shares
acquired under the Plan.

In addition, the information contained herein is general in nature and may not
apply to the Grantee’s particular situation, and none of the Company, its
Subsidiaries, nor the Administrator is in a position to assure the Grantee of a
particular result. Accordingly, the Grantee is advised to seek appropriate
professional advice as to how the relevant laws in the Grantee’s country of
residence and/or work may apply to the Grantee’s situation.

Finally, if the Grantee transfers employment after the Grant Date, or is
considered a resident of another country for local law purposes following the
Grant Date, the notifications contained herein may not be applicable to the
Grantee, and the Administrator shall, in its discretion, determine to what
extent the terms and conditions contained herein shall be applicable to the
Grantee.

Terms and Conditions Applicable to All Non-U.S. Jurisdictions

English Language. The Grantee acknowledges and agrees that it is the Grantee’s
express intent that this Agreement, the Plan and all other documents, rules,
procedures, forms, notices and legal proceedings entered into, given or
instituted pursuant to the Stock Award, be drawn up in English. The Grantee
further acknowledges that he or she is sufficiently proficient in English, or
has consulted with an advisor who is sufficiently proficient in English, so as
to allow the Grantee to understand the terms and conditions of this Agreement,
the Plan and any rules, procedures, forms or documents related to the Stock
Award. If the Grantee has received this Agreement, the Plan or any other rules,
procedures, forms or documents related to the Stock Award translated into a
language other than English, and if the meaning of the translated version is
different than the English version, the English version will control.

 

19



--------------------------------------------------------------------------------

Repatriation; Compliance with Laws. The Grantee agrees, as a condition of the
grant of the Stock Award, to repatriate all payments attributable to the Award
and/or cash acquired under the Plan (including, but not limited to, dividends,
dividend equivalents, and any proceeds derived from the sale of the Shares
acquired pursuant to the Agreement) in accordance with all foreign exchange
rules and regulations applicable to the Grantee. The Company and the
Administrator reserve the right to impose other requirements on the Grantee’s
participation in the Plan, on the Restricted Stock Units and on any Shares
acquired or cash payments made pursuant to the Agreement, to the extent the
Company, its Subsidiaries or the Administrator determines it is necessary or
advisable in order to comply with local law or to facilitate the administration
of the Plan, and to require the Grantee to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing. Finally, the
Grantee agrees to take any and all actions as may be required to comply with the
Grantee’s personal legal and tax obligations under all laws, rules and
regulations applicable to the Grantee.

Commercial Relationship. The Grantee expressly recognizes that the Grantee’s
participation in the Plan and the Company’s Stock Award grant does not
constitute an employment relationship between the Grantee and the Company. The
Grantee has been granted Stock Awards as a consequence of the commercial
relationship between the Company and the Company’s Subsidiary that employs the
Grantee, and the Company’s Subsidiary that employs the Grantee is the Grantee’s
sole employer. Based on the foregoing, the Grantee expressly recognizes that
(a) the Plan and the benefits the Grantee may derive from participation in the
Plan do not establish any rights between the Grantee and the Subsidiary that
employs the Grantee, (b) the Plan and the benefits the Grantee may derive from
participation in the Plan are not part of the employment conditions and/or
benefits provided by the Subsidiary that employs the Grantee, and (c) any
modifications or amendments of the Plan by the Company or the Administrator, or
a termination of the Plan by the Company, shall not constitute a change or
impairment of the terms and conditions of the Grantee’s employment with the
Subsidiary that employs the Grantee.

Private Placement. The grant of the Stock Award is not intended to be a public
offering of securities in the Grantee’s country of residence and/or employment
but instead is intended to be a private placement. As a private placement, the
Company has not submitted any registration statement, prospectus or other
filings with the local securities authorities (unless otherwise required under
local law), and the grant of the Stock Award is not subject to the supervision
of the local securities authorities.

Additional Acknowledgements. The GRANTEE also acknowledges and agrees to the
following:

 

  •  

The grant of the Stock Award is voluntary and occasional and does not create any
contractual or other right to receive future grants of Stock Awards or benefits
in lieu of the Stock Award even if Stock Awards have been granted repeatedly in
the past.

 

  •  

The future value of the Shares and any related dividend equivalents is unknown
and cannot be predicted with certainty.

 

  •  

No claim or entitlement to compensation or damages arises from the forfeiture of
the Stock Award or any of the Restricted Stock Units or related dividend
equivalents, the termination of the Plan, or the diminution in value of the
Restricted Stock Units or Shares, and the Grantee irrevocably releases the
Company, its Subsidiaries, the Administrator and their affiliates from any such
claim that may arise.

 

20



--------------------------------------------------------------------------------

  •  

None of the Company, its Subsidiaries, nor the Administrator is providing any
tax, legal or financial advice or making any recommendations regarding the
Grantee’s participation in the Plan, the grant, vesting or settlement of the
Grantee’s Restricted Stock Units, or the Grantee’s acquisition or sale of the
Shares delivered in settlement of the Restricted Stock Units. The Grantee is
hereby advised to consult with his own personal tax, legal and financial
advisors regarding his participation in the Plan before taking any action
related to the Plan.

Terms and Conditions Applicable to Canada

Settlement in Shares. Notwithstanding anything to the contrary in the Agreement,
this Appendix or the Plan, the Stock Award shall be settled only in Shares of
the Company (and may not be settled in cash).

Securities Law Information. The Grantee is permitted to sell Shares acquired
through the Plan through the designated broker appointed under the Plan, if any,
provided that the resale of such Shares takes place outside of Canada through
the facilities of a stock exchange on which the Shares are listed (i.e., the New
York Stock Exchange).

Use of English Language. The Grantee acknowledges and agrees that it is the
Grantee’s express wish that this Agreement, as well as all documents, notices
and legal proceedings entered into, given or instituted pursuant hereto or
relating directly or indirectly hereto, be drawn up in English. Les parties
reconnaissent avoir souhaité expressément que la convention ainsi les notices et
la documentation juridique fournis ou mis en œuvre ou institués directement ou
indirectement, relativement aux présentes, soient rédigés en anglais.

Tax Reporting Information. The Grantee is required to report any foreign
specified property (including Shares acquired under the Plan) to the Canada
Revenue Agency on Form T1135 (Foreign Income Verification Statement) if the
total cost of the Grantee’s foreign specified property exceeds C$100,000 at any
time in the year. The form must be filed by April 30th of the following year.
Foreign specified property also includes unvested Restricted Stock Units
(generally at nil cost) if the C$100,000 cost threshold is exceeded because of
other foreign specified property. The Grantee should consult with his or her
personal tax advisor to determine his or her reporting requirements.

Termination of Employment. For purposes of the Stock Award, except as otherwise
provided under applicable law, the date of the Grantee’s termination of
employment shall be the date that is the earliest of (i) the date on which the
Grantee’s employment is terminated, (ii) the date on which the Grantee receives
notice of termination, or (iii) the date on which the Grantee is no longer
actively providing services to the Company or any Subsidiary, regardless of any
notice period or period of pay in lieu of such notice required under applicable
employment laws in the jurisdiction where the Grantee is employed (including,
but not limited to statutory law, regulatory law and/or common law) or the terms
of the Grantee’s employment agreement, if any. The Company shall have the
exclusive discretion to determine when the Grantee is no longer actively
providing services for purposes of the Award (including whether the Grantee may
still be considered to be providing services while on a leave of absence).

 

21



--------------------------------------------------------------------------------

Data Privacy. The Grantee hereby authorizes the Company and the Company’s
representatives to discuss with and obtain all relevant information from all
personnel, professional or non-professional, involved in the administration and
operation of the Plan. The Grantee further authorizes the Company and any
Subsidiary to disclose and discuss the Plan with their advisors and to record
all relevant information and keep such information in the Grantee’s employee
file.

Terms and Conditions Applicable to China

Satisfaction of Regulatory Obligations. If the Grantee is a national of the
Peoples’ Republic of China (“PRC”), this Restricted Stock Unit grant is subject
to additional terms and conditions, as determined by the Company in its sole
discretion, in order for the Company to obtain the applicable approvals from the
PRC State Administration of Foreign Exchange (“SAFE”) to permit the operation of
the Plan in accordance with applicable PRC exchange control laws and
regulations.

Immediate Sale of Shares. If the Grantee is a PRC national, he or she may be
required to immediately sell all Shares acquired upon vesting of the Restricted
Stock Units (in which case, this Appendix shall give the Company the authority
to issue sales instructions on the Grantee’s behalf). The Grantee agrees to sign
any additional agreements, forms and/or consents that reasonably may be
requested by the Company (or the Company’s designated brokerage firm) to
effectuate the sale of the Shares (including, without limitation, as to the
transfer of the sale proceeds and other exchange control matters noted below)
and shall otherwise cooperate with the Company with respect to such matters. The
Grantee acknowledges that neither the Company nor the designated brokerage firm
is under any obligation to arrange for such sale of Shares at any particular
price (it being understood that the sale will occur in the market) and that
broker’s fees and similar expenses may be incurred in any such sale. In any
event, when the Shares are sold, the sale proceeds, less any tax withholding,
any broker’s fees or commissions, and any similar expenses of the sale will be
remitted to the Grantee in accordance with applicable exchange control laws and
regulations.

Exchange Control Restrictions. The Grantee understands and agrees that, if the
Grantee is subject to exchange control laws in China, the Grantee will be
required immediately to repatriate to China the proceeds from the sale of any
Shares acquired under the Plan. The Grantee further understands that such
repatriation of proceeds may need to be effected through a special bank account
established by the Company in China, and he or she hereby consents and agrees
that proceeds from the sale of Shares acquired under the Plan may be transferred
to such account by the Company on his or her behalf prior to being delivered to
the Grantee and that no interest shall be paid with respect to funds held in
such account. The proceeds may be paid to the Grantee in U.S. dollars or local
currency at the Company’s discretion. If the proceeds are paid in U.S. dollars,
the Grantee understands that a U.S. dollar bank account in China must be
established and maintained so that the proceeds may be deposited into such
account. If the proceeds are paid in local currency, the Grantee acknowledges
that the Company is under no obligation to secure any particular exchange
conversion rate and that the Company may face delays in converting the proceeds
to local currency due to exchange control restrictions. The Grantee agrees to
bear any currency fluctuation risk between the time the Shares are sold and the
net proceeds are converted into local currency and distributed to the Grantee.
The Grantee further agrees to comply with any other requirements that may be
imposed by the Company in the future in order to facilitate compliance with
exchange control requirements in China.

 

22



--------------------------------------------------------------------------------

Administration. The Company shall not be liable for any costs, fees, lost
interest or dividends or other losses the Grantee may incur or suffer resulting
from the enforcement of the terms of this Appendix or otherwise from the
Company’s operation and enforcement of the Plan, the Agreement and the Stock
Award in accordance with Chinese law including, without limitation, any
applicable SAFE rules, regulations and requirements.

Notifications Applicable to Hong Kong

Settlement in Shares. Notwithstanding anything to the contrary in the Agreement,
Appendix or the Plan, the Stock Award shall be settled only in Shares of the
Company (and may not be settled in cash).

IMPORTANT NOTICE. WARNING: The Agreement, the Plan and all other materials
pertaining to the Plan have not been reviewed by any regulatory authority in
Hong Kong. The Grantee understands that the Grantee is hereby advised to
exercise caution in relation to the offering thereunder and that if the Grantee
has any doubts about any of the contents of the aforementioned materials, the
Grantee should obtain independent professional advice.

Terms and Conditions Applicable to Israel

Immediate Sale of Shares. Notwithstanding anything to the contrary in the
Agreement, the Grantee may be required to immediately sell all Shares acquired
upon vesting of the Restricted Stock Units (in which case, this Appendix shall
give the Company the authority to issue sales instructions on the Grantee’s
behalf). The Grantee agrees to sign any additional agreements, forms and/or
consents that reasonably may be requested by the Company (or the Company’s
designated brokerage firm) to effectuate the sale of the Shares (including,
without limitation, as to the transfer of the sale proceeds) and shall otherwise
cooperate with the Company with respect to such matters. The Grantee
acknowledges that neither the Company nor the designated brokerage firm is under
any obligation to arrange for such sale of Shares at any particular price (it
being understood that the sale will occur in the market) and that broker’s fees
and similar expenses may be incurred in any such sale. In any event, when the
Shares are sold, the sale proceeds, less any tax withholding, any broker’s fees
or commissions, and any similar expenses of the sale will be remitted to the
Grantee.

Securities Law Information. The grant of the Restricted Stock Units does not
constitute a public offering under the Securities Law, 1968.

Notifications Applicable to Malaysia

Director Reporting Requirement. If the Grantee is a director of the local
affiliate in Malaysia, the Grantee has an obligation to notify the local
affiliate in Malaysia in writing: (i) when the Grantee is granted a Stock Award
under the Plan, (ii) when the Grantee’s Restricted Stock Units are settled and
the Grantee receives Shares, (iii) when Shares are sold or (iv) when there is an
event giving rise to a change with respect to the Grantee’s interest in the
Company. The Grantee must provide

 

23



--------------------------------------------------------------------------------

this notification within 14 days of the date the interest is acquired or
disposed of or the occurrence of the event giving rise to the change to enable
the local affiliate in Malaysia to comply with the relevant requirements of the
Malaysian authorities. The Malaysian Companies Act prescribes criminal penalties
for directors who fail to provide such notice.

Notifications Applicable to Mexico

Commercial Relationship. The Grantee expressly acknowledges that the Grantee’s
participation in the Plan and the Company’s grant of the Stock Award does not
constitute an employment relationship between the Grantee and the Company. The
Grantee has been granted the Stock Award as a consequence of the commercial
relationship between the Company and the Subsidiary in Mexico that employs the
Grantee, and the Company’s Subsidiary in Mexico that employs is the Grantee’s
sole employer. Based on the foregoing: (a) the Grantee expressly acknowledges
that the Plan and the benefits derived from participation in the Plan do not
establish any rights between the Grantee and the Subsidiary in Mexico that
employs the Grantee; (b) the Plan and the benefits derived from participation in
the Plan are not part of the employment conditions and/or benefits provided by
the Subsidiary in Mexico that employs the Grantee; and (c) any modifications or
amendments of the Plan or benefits granted thereunder by the Company, or a
termination of the Plan by the Company, shall not constitute a change or
impairment of the terms and conditions of the Grantee’s employment with the
Subsidiary in Mexico that employs the Grantee.

Extraordinary Item of Compensation. The Grantee expressly recognizes and
acknowledges that the Grantee’s participation in the Plan is a result of the
discretionary and unilateral decision of the Company, as well as the Grantee’s
free and voluntary decision to participate in the Plan in accordance with the
terms and conditions of the Plan, the Agreement and this Appendix. As such, the
Grantee acknowledges and agrees that the Company, in its sole discretion, may
amend and/or discontinue the Grantee’s participation in the Plan at any time and
without any liability. The value of the Restricted Stock Units is an
extraordinary item of compensation outside the scope of the Grantee’s employment
contract, if any. The Restricted Stock Units are not part of the Grantee’s
regular or expected compensation for purposes of calculating any severance,
resignation, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits, or any similar payments, which are the exclusive
obligations of the Company’s Subsidiary in Mexico that employs the Grantee.

Notifications Applicable to Singapore

Chief Executive Officer and Director Notification Obligation. The Grantee
acknowledges that if he / she is the Chief Executive Office (“CEO”) or a a
director or shadow director of a Subsidiary in Singapore, the Grantee is subject
to certain notification requirements under the Singapore Companies Act. Among
these requirements is an obligation to notify the Subsidiary in Singapore in
writing when the Grantee receives an interest (e.g., Restricted Stock Units,
Shares) in the Company. In addition, the Grantee acknowledges that he / she must
notify the Subsidiary in Singapore when he / she sells Shares. These
notifications must be made within two days of acquiring or disposing of an
interest in the Company. In addition, the Grantee acknowledges that he / she
must make a notification of the Grantee’s interest in the Company within two
days of becoming the CEO or a director.

 

24



--------------------------------------------------------------------------------

Securities Law Information. The Restricted Stock Unit are being granted to
grantees pursuant to the “Qualifying Person” exemption under section 273(1)(f)
of the Singapore Securities and Futures Act (Chapter 289, 2006 Ed.) (“SFA”). The
Plan has not been lodged or registered as a prospectus with the Monetary
Authority of Singapore. The Grantee should note that the Restricted Stock Units
are subject to section 257 of the SFA and the Grantee will not be able to make
(i) any subsequent sale of the Shares in Singapore or (ii) any offer of such
subsequent sale of Shares subject to the Restricted Stock Units in Singapore,
unless such sale or offer is made pursuant to the exemptions under Part XIII
Division 1 Subdivision (4) (other than section 280) of the SFA.

Notifications Applicable to Switzerland

Securities Law Information. The Restricted Stock Units are not intended to be
publicly offered in or from Switzerland. Because the offer of the Restricted
Stock Units is considered a private offering, it is not subject to registration
in Switzerland. Neither this document nor any other materials relating to the
Restricted Stock Units (a) constitutes a prospectus as such term is understood
pursuant to article 652a of the Swiss Code of Obligations, (b) may be publicly
distributed or otherwise made publicly available in Switzerland or (c) has been
or will be filed with, approved or supervised by any Swiss regulatory authority
(in particular, the Swiss Financial Market Supervisory Authority (FINMA)).

Notifications Applicable to Taiwan

Securities Law Information. The offer to participate in the Plan is available
only for employees of the Company and its Subsidiaries. The offer to participate
in the Plan is not a public offer of securities by a Taiwanese company.
Therefore, it is not subject to registration in Taiwan.

 

25